DETAILED ACTION
This Non Final Office Action is in response to the arguments and amendments filed May 16, 2022 and the Request for Continued Examination filed July 1, 2022.
Claims 1 and 5 have been amended. 
Claims 2-4 and 6 are cancelled. 
Claims 1 and 5 are currently pending and have been considered below. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 16, 2022 and July 1, 2022 has been entered.
 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 5 are rejected under 35 U.S.C. 101 because the claimed invention is directed towards an abstract idea without significantly more or transformed into a practical application.
Independent claim 1 is directed towards present a list of categories of items eligible of an in-kind donation, present pre-defined fields to receive the details of the items being donated, permit a user to verify a transaction related to the in-kind donation of the items, wherein a form is presented for signing a signature by the user to verify the transaction, determine any error in the transaction, present the error to the user for rectification, permit the user to re-verify the rectified form, and record duration of an activity, wherein the activity is for in-kind donation;Page 2of10Appl. No. 17/345,802 review the transaction for any errors, and prepare a report for statutory compliance. Claim 5 includes similar claim language and additionally, “verifying the detail of the one or more items; receiving a verification of a transaction of the in-kind donation of the one or more items,” and “determining any error in the transaction; presenting the error for rectification; and receiving a corrected form”. The claims are describing donation tracking and verification with regards to in-kind donations. The claims are providing a user pre-defined options and fields to provide information and verification regarding a donation which the user can sign providing a legal compliance and commercial interaction elements. Further, the claims are describing reviewing the donation transactions for errors and preparing a report for statutory compliance which are transaction and legal compliance elements. The claims are directed towards a commercial interaction and legal process that is grouped under certain method of organizing human activity. Further, the claims are describing aspects that recite a mental process. A person with the aide of pen and paper can have prepared documents/forms that allows a person to observe, track, write down donated items, sign a form, have a second user observe the form, notice an error, and provide a corrected form for the first person to correct. The independent claims are describing a mental process and a commercial and legal interaction that are grouped under abstract idea. 
Step 2(a)(II) considers the additional elements of the claims in terms of being transformative into a practical application. The additional elements of the claims are providing a user interface on a user device, by a system, the user interface configured to, presenting through a user interface, digitally signing a signature by the user, associate clickable counter buttons to one or more of the pre- defined fields, wherein the clickable counter buttons can be clicked to increase or decrease a value of the associated field, providing an admin interface, on an admin device, by the system, the admin interface configured to. The additional elements are described in the originally filed specification [24-28]. The originally filed specification describes the interface and other system elements (clickable buttons, admin interface, and other computer aspects) as generic technological aspects to implement the abstract idea. The interface and computer aspects are generic technology used as their intended function (interface to display and collect/present information and computer to process) with no further improvement to the technology. The additional elements do not transform the abstract idea identified as they are generic technological elements to implement the abstract idea. Refer to MPEP 2106.05(f).
Step 2(b) considers the additional elements of the claims in terms of being significantly more than the identified abstract idea. The additional elements of the claims are providing a user interface on a user device, by a system, the user interface configured to, presenting through a user interface, digitally signing a signature by the user, associate clickable counter buttons to one or more of the pre- defined fields, wherein the clickable counter buttons can be clicked to increase or decrease a value of the associated field, providing an admin interface, on an admin device, by the system, the admin interface configured to. Upon consideration under Step 2(a)(II), the additional elements were found to be generic technological elements that are merely implementing the abstract idea. There are no further additional elements to be considered. Therefore, the additional elements are generic technological elements that are not significantly more than the identified abstract idea. Refer to MPEP 2106.05(f). 
The claimed invention is describing an abstract idea without additional elements that are significantly more or transformed into a practical application. Therefore, claims 1 and 5 are rejected under 35 USC 101 for being directed towards non-eligible subject matter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hermreck et al [8,200,553], hereafter Hermreck, in view of Stremler et al [2005/0033669], hereafter Stremler, further in view of Nocti [2007/0061253], Chelliah et al [5,710,887], hereafter Chelliah, and Ouimet et a [2018/0130072], hereafter Ouimet.
Regarding claim 1, Hermreck discloses a computer-implemented method for tracking in-kind donations for statutory compliance, the method comprising the steps of: providing a user interface on a user device, by a system, the user interface configured to: present a list of categories of items eligible of an in-kind donation (Fig 6-12, 20, and C7:27 to C9:20; Hermreck discloses an interface system that provides a user categories for donation items (mileage, monetary, and non-monetary items).), 
present pre-defined fields to receive the details of the items being donated (Fig 6-16, 20, and C8:31 to C9:20; Hermreck discloses an interface where a user can select and provide details of items being donated. The pre-defined fields is interpreted through the figures 11 and C8:60 to C9:20 that describe the defined fields where a user can input the total number of items based on fair value itemization (good, fair, poor).), 
permit a user to verify a transaction related to the in-kind donation of the items (Figs 6-12 and C8:60 to C9:33; Hermreck discloses a summary page after the user has entered the item information, as well as other deduction/donation tracking elements in terms of mileage, monetary, and other transactions. The interpretation is that the claim language is merely to permit a user to verify and the permitted verification is that the user can review the item information and value before clicking “done” for the item donation page.), 
record duration of an activity, wherein the activity is for in-kind donation (C2:62 to C3:13 and C7:27 to C8:59]; Hermreck discloses that the system allows a user to record donated items for the current tax year. The donation includes monetary and non-monetary items including mileage, items, clothing, computers, and other items (non-monetary interpreted as in-kind donations). The interpretation is based on originally filed specification [28].); Page 2of10Appl. No. 17/345,802 
Hermreck discloses a tracking system for a user to enter information regarding a donation in terms of providing categories and permitting a user to verify a transaction, however, Hermreck does not specifically disclose that the system presents a form to digitally sign a signature by the user to verify the transaction;
Nocti teaches wherein a form is presented through the user interface for digitally signing a signature by the user to verify the transaction (Fig 2 and paragraphs [33]; a similar donation transaction system that provides a form where a user is provided a form to digitally sign to verify the donation transaction. It would be obvious to include the digital signature form of Nocti within the presented form verification of the combination because the digital signature provides a higher layer of protection and verification to authorize the transaction.).
The combination teaches a donation tracking and transaction system that provides users and admins interfaces to input and review transaction information and Nocti teaches that a similar donation transaction system provides a user with a form to digitally sign to verify the transaction. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the donation tracking and transaction system that provides users and admins interfaces to input and review transaction information of the combination the ability to have a similar donation transaction system provide a user with a form to digitally sign to verify the transaction as taught by Nocti since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the digital signature provides a higher layer of protection and verification to authorize the transaction.
The combination teaches the above-enclosed limitations regarding a donation transaction system, however, the combination does not specifically teach that the interface determines an error, presenting the error, and permitting the user to reverify the correct information;
Chelliah teaches determine any error in the transaction, present the error to the user for rectification, permit the user to re-verify the rectified form (Fig 8A and C16:55 to C17:30; Chelliah teaches a transaction authorization system (similar to that within the donation authorization system of the combination) which has the payment handler interface checks for the proper authorization with the payment method and if the payment is not properly authorized then the interface system indicates that the payment method was not authorized and prompts the user to reenter the method-of-payment method. It would be obvious to include the error and correction within the transaction as the proper donation payment method allows for a person to compete their donation and ensure proper credit card (or other payment method) is used to complete the donation.).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the donation tracking and transaction system that provides users and admins interfaces to input and review transaction information of the combination the ability to have a similar transaction system provide a user with an error, permit the user to reenter the information, and reverify the transaction as taught by Chelliah since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the proper donation payment method allows for a person to compete their donation and ensure proper credit card (or other payment method) is used to complete the donation.
The combination teaches the above-enclosed limitations where a user provides input in terms of entering the value for the donation items, however, the combination does not specifically teach that the inputs are clickable counter buttons to increase or decrease the value of the associated field; 
Ouimet teaches associate clickable counter buttons to one or more of the pre- defined fields, wherein the clickable counter buttons can be clicked to increase or decrease a value of the associated field (Figs 13c and paragraphs [139-140]; Ouimet teaches a transaction GUI that allows a user to have interface buttons to increase/decrease the value associated with an item. The combination is that the increase/decrease button provides an easier user interface to declaring the number/value of an item with just the click of a button.).  
The combination teaches an input field for the donation items where a user can enter the value of the number of items within the transaction and Ouimet teaches a similar transaction interface that provides users with a button to increase/decrease the value of the item.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the donation tracking and transaction system that provides users an interface to enter the value in terms of the number of an item of the combination the ability to have a similar transaction system provide a user with an interface that has buttons to increase/decrease the value of the item as taught by Ouimet since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the increase/decrease button provides an easier user interface to declaring the number/value of an item with just the click of a button. 
The combination discloses a tracking system for a user to enter information regarding a donation in terms of providing categories and permitting a user to verify a transaction, however, the combination does not specifically teach that the system contains an admin interface to review the transaction and prepare a compliance report.
Stremler teaches Reply to Office Action of March 01, 2022providing an admin interface, on an admin device, by the system, the admin interface configured to: review the transaction for any errors, (Figs 138-145 and paragraphs [690-700]; Stremler teaches a similar donation tracking system that provides organizations/charities with an administrative aspect that allows the administrators to review transactions in terms of approving or denying. The “for any errors” is merely non-functional descriptive material in terms of providing a human reader what the data represents (in the claimed instance what the review represents) but the system operates with merely the functional aspect of providing a review of the transaction.), and 
prepare a report for statutory compliance (Figs 130-133 and paragraphs [678-684]; Stremler teaches a tracking system that provides organizations/charities daily reports regarding projects, transactions, disbursements, and other information. Examiner notes that Stremler teaches [468-472] that the transaction information is provided in terms of auditing (interpreted as statutory compliance). It would be obvious to provide the reports and tracking for the charity side in terms of transaction information as the tracking ensures that the donations from the user are compliant, proper, and recorded for auditing and legal reasons.).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the tracking system for donation transactions that includes input information from a donor of the combination to include the ability to have a similar donation tracking system that provides reports and reviews for transactions through an admin system as taught by Stremler since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination as predictable as the preparing of a report and reviews for the transactions allows for compliance and tracking for the charity in terms of auditing and other legal instances.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hermreck et al [8,200,553], hereafter Hermreck, in view of Stremler et al [2005/0033669], hereafter Stremler, further in view of Chelliah et al [5,710,887], hereafter Chelliah.
Regarding claim 5, Hermreck discloses a computer-implemented method for tracking in-kind donations for statutory compliance, the method comprising the steps of: providing a user interface on a user device, by a system, for receiving details of one or more items for in-kind donation (Fig 6-16, 20, and C8:31 to C9:20; Hermreck discloses an interface where a user can select and provide details of items being donated. The pre-defined fields is interpreted through the figures 11 and C8:60 to C9:20 that describe the defined fields where a user can input the total number of items based on fair value itemization (good, fair, poor).); 
providing, through the user interface, a list of categories of items eligible for an in-kind donation (Fig 6-12, 20, and C7:27 to C9:20; Hermreck discloses an interface system that provides a user categories for donation items (mileage, monetary, and non-monetary items).); 
providing, through the user interface, pre-defined fields to receive detail of the one or more items being donated (Fig 6-16, 20, and C8:31 to C9:20; Hermreck discloses an interface where a user can select and provide details of items being donated. The pre-defined fields is interpreted through the figures 11 and C8:60 to C9:20 that describe the defined fields where a user can input the total number of items based on fair value itemization (good, fair, poor).); 
receiving, through the user interface, the detail of the one or more items (Fig 6-16, 20, and C8:31 to C9:20; Hermreck discloses an interface where a user can select and provide details of items being donated. The pre-defined fields is interpreted through the figures 11 and C8:60 to C9:20 that describe the defined fields where a user can input the total number of items based on fair value itemization (good, fair, poor).); 
recording duration of an activity, wherein the activity is for in-kind donation (C2:62 to C3:13 and C7:27 to C8:59]; Hermreck discloses that the system allows a user to record donated items for the current tax year. The donation includes monetary and non-monetary items including mileage, items, clothing, computers, and other items (non-monetary interpreted as in-kind donations). The interpretation is based on originally filed specification [28].); 
verifying, through the user interface, the detail of the one or more items; receiving a verification of a transaction of the in-kind donation of the one or more items, through the user interface (Figs 6-12 and C8:60 to C9:33; Hermreck discloses a summary page after the user has entered the item information, as well as other deduction/donation tracking elements in terms of mileage, monetary, and other transactions. The interpretation is that the user can review the item information and value before clicking “done” for the item donation page (interpreted as verify through the interface).); Page 3 of 10Appl. No. 17/345,802 Reply to Office Action of March 01, 2022 
Hermreck discloses a tracking system for a user to enter information regarding a donation in terms of providing categories and permitting a user to verify a transaction, however, Hermreck does not specifically disclose that the system contains an admin interface to review the transaction and prepare a compliance report;
Stremler teaches providing an admin interface, on an admin device, by the system; reviewing, through the admin interface, the transaction for any errors (Figs 138-145 and paragraphs [690-700]; Stremler teaches a similar donation tracking system that provides organizations/charities with an administrative aspect that allows the administrators to review transactions in terms of approving or denying (interpreted as any errors).); 
preparing, through the admin interface, a report for statutory compliance (Figs 130-133 and paragraphs [678-684]; Stremler teaches a tracking system that provides organizations/charities daily reports regarding projects, transactions, disbursements, and other information. Examiner notes that Stremler teaches [468-472] that the transaction information is provided in terms of auditing (interpreted as statutory compliance). It would be obvious to provide the reports and tracking for the charity side in terms of transaction information as the tracking ensures that the donations from the user are compliant, proper, and recorded for auditing and legal reasons.).
Hermreck discloses a tracking system for a donor to provide information regarding a transaction and Stremler teaches that a similar donation tracking system which provides transaction reports and reviews of transactions through an administrative element.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the tracking system for donation transactions that includes input information from a donor of Hermreck to include the ability to have a similar donation tracking system that provides reports and reviews for transactions through an admin system as taught by Stremler since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination as predictable as the preparing of a report and reviews for the transactions allows for compliance and tracking for the charity in terms of auditing and other legal instances 
The combination teaches the above-enclosed limitations regarding a donation transaction system, however, the combination does not specifically teach that the interface determines an error, presenting the error, and receiving a corrected form; 
Chelliah teaches determining, by the system, any error in the transaction; presenting, through the user interface, the error for rectification; and receiving, through the user interface, a corrected form (Fig 8A and C16:55 to C17:30; Chelliah teaches a transaction authorization system (similar to that within the donation authorization system of the combination) which has the payment handler interface checks for the proper authorization with the payment method and if the payment is not properly authorized then the interface system indicates that the payment method was not authorized and prompts the user to reenter the method-of-payment method. It would be obvious to include the error and correction within the transaction as the proper donation payment method allows for a person to compete their donation and ensure proper credit card (or other payment method) is used to complete the donation.).  
The combination teaches a donation tracking and processing system that provides donor and charity interfaces to enter and track transactions and Chelliah teaches a similar transaction processing system that determines an error within the transaction, presents the error to the user and permits the user to reenter/correct the information within the transaction, and then reverifying to complete the transaction. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the donation tracking and transaction system that provides users and admins interfaces to input and review transaction information of the combination the ability to have a similar transaction system provide a user with an error, permit the user to reenter the information, and reverify the transaction as taught by Chelliah since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the proper donation payment method allows for a person to compete their donation and ensure proper credit card (or other payment method) is used to complete the donation.

Response to Arguments
The arguments filed May 16, 2022 on pages 5-8 regarding the 35 USC 101 rejection, specifically that the claimed invention is directed towards eligible subject matter based on the claimed invention solving a long and unsolved problem of tracking non-monetary donations.
Examiner respectfully disagrees.
The arguments discuss that the claimed invention is solving a long and unsolved problem of tracking non-monetary transactions. As per the claims, as currently written, there is no requirement that the donation tracking is towards non-monetary donations. Further, what the donations are tracking (monetary or non-monetary) still fall within the identified grouping of abstract ideas as tracking and reporting donations within a commercial/legal interaction (examiner notes that non-monetary donations have elements of value and monetary worth albeit in terms of human labor or item valuation). The arguments discuss and describe the claimed invention based on citing passages from the originally filed specification, however, the cited passages do not describe specific elements that are currently claimed. The claims merely describe that the system tracks in-kind donation and asserting that examples provided in the specification limit and define the term are not proper claim interpretations. Examiner can interpret in light of the specification, but specific claim elements cannot be read based on the specification. Even with the provided examples were to be provided within the claims, the claimed invention is describing a commercial and legal interaction between a user providing an in-kind donation, tracking that donation, and then the admin verifying and providing corrected information based on errors. Again, as stated earlier, even non-monetary donations have value and fall within the identified abstract idea of certain method of organizing human activity and mental process. The additional elements, specifically the counter increasing and decreasing values within the interface, are generic technological elements that are implementing the abstract idea. The originally filed specification [24-27] describes the computer and interface elements as generic technological elements using the computer as a tool to implement the abstract idea. Claims 1 and 5 are describing an abstract idea without additional elements that are significantly more or transformed into a practical application. Lacking any further arguments, claims 1 and 5 are maintaining the 35 USC 101 rejection, as considered above in light of the amended claim elements. 
The arguments filed May 16, 2022 on pages 8-9 regarding the 35 USC 103 rejection, specifically that the cited prior art does not teach the amended claim elements.
Examiner respectfully disagrees.
The arguments assert that the presents a form for digitally sign to verify the transaction is functional language as the claim recited "signing" which is the signature. Examiner notes that the claim specifically requires, "wherein a form is presented through the user interface for digitally signing a signature by the user to verify the transaction". The functional aspect is that a form is presented for the intended use of signing but there is no active requirement or claim language that is signing. Further, cited prior art reference Nocti [33] specifically teaches the form being presented and the user authorizing using a digital signature. As such, the amended claim elements are taught by the cited prior art elements in combination. 
The arguments then discuss and allege that the cited prior art does not teach the amended claim elements (claims 1 and 5), “record duration of an activity, wherein the activity is for in-kind donation”. Upon further consideration of the prior art, Hermreck discloses [C2:62 to C3:13 and C7:27 to C8:59] that the system allows a user to record donated items for the current tax year. The donation includes monetary and non-monetary items including mileage, items, clothing, computers, and other items (non-monetary interpreted as in-kind donations). The interpretation is based on originally filed specification [28]. As such, the amended claim element is taught by Hermreck. Lacking any further arguments, claims 1 and 5 are maintaining the 35 USC 103 rejection, as per the rejection above in light of the amended claim elements. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lovell [2018/0075393] (donation and charitable activity tracking including validation elements);
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHASE LAKHANI whose telephone number is (571)272-5687. The examiner can normally be reached M-F 730am - 5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C.L./Examiner, Art Unit 3689                                                                                                                                                                                                        
/RICHARD W. CRANDALL/Examiner, Art Unit 3689